FILED

JUN - 3 2018

Clesk, US District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TALEN MONTANA RETIREMENT
PLAN AND TALEN ENERGY
MARKETING, LLC, Individually and
on Behalf of All Others Similarly
Situated,

Plaintiffs,
Vv.

PPL CORPORATION, PPL CAPITAL
FUNDING, INC., PPL ELECTRIC
UTILITIES CORP., PPL ENERGY
FUNDING CORP., PAUL A. FARR,
MARK F. WILTEN, PETER J.
SIMONICH, and DOES 1-50,

Defendants.

 

Cause No. CV-18-174-BLG-SPW

ORDER

Plaintiffs Talen Montana Retirement Plan and Talen Energy Marketing,

LLC move for the admission of Adam Wolfson to practice before the Court in the

above captioned matter with Robert L. Sterup of Billings, Montana, designated as

local counsel. The motion complies with Local Rule 83.1(d).
IT IS SO ORDERED that Plaintiffs’ motion to admit Adam Wolfson to
appear pro hac vice (Doc. 28) is GRANTED and he is authorized to appear as
counsel with Robert L. Sterup pursuant to L.R. 83.1(d) in the above captioned

matter.

DATED this <5" day of June, 2019.

_—
Laces - ( Atlee
SUSAN P. WATTERS

United States District Judge

 
